Exhibit 1 POINTER TELOCATION LTD. AND SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 IN U.S. DOLLARS UNAUDITED INDEX Page Interim Consolidated Balance Sheets 2 - 3 Interim Consolidated Statements of Operations 4- 5 Interim Statements of Changes in Shareholders' Equity 6- 7 Interim Consolidated Statements of Cash Flows 8- 9 Notes to Interim Consolidated Financial Statements 10- 21 POINTER TELOCATION LTD. AND SUBSIDIARIES INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash 98 Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG-TERM ASSETS: Long-term accounts receivable Severance pay fund Property and equipment, net Investment and long term loans to affiliate Other intangible assets, net Goodwill Total long-term assets Total assets $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 2 POINTER TELOCATION LTD. AND SUBSIDIARIES INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) June 30, December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank credit and current maturities of long-term loans $ $ Trade payables Deferred revenues and customer advances Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Long-term loans from banks Long-term loans from shareholders and others Other long-term liabilities Accrued severance pay COMMITMENTS AND CONTINGENT LIABILITIES EQUITY: Pointer Telocation Ltd's shareholders' equity: Share capital - Ordinary shares of NIS 3 par value - Authorized: 8,000,000 shares at June 30, 2013 and December31, 2012; Issued and outstanding: 5,555,558 shares at June30, 2013 and December 31, 2012 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Pointer Telocation Ltd's shareholders' equity Non-controlling interest Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 3 POINTER TELOCATION LTD. AND SUBSIDIARIES INTERIM CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME U.S. dollars in thousands (except per share data) Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Revenues: Products $ Services Total revenues Cost of revenues: Products Services Amortization of intangible assets - - 61 Total cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Amortization of intangible assets Total operating expenses Operating income Financial expenses, net Other income (expenses), net 7 (9
